Case 1:20-cv-00642-JMS-MJD Document 1 Filed 02/26/20 Page 1 of 15 PageID #: 1




                              UNITED STATES DISTRICT COURT
    FOR THE SOUTHERN DISTRICT OF INDIANA, INDIANAPOLIS DIVISION



   JASON ROSS,

            PLAINTIFF,

   vs.                                              ) CAUSE NO: 1:20-cv-642

   FEDEX FREIGHT

            DEFENDANT.                              )


                       COMPLAINT AND DEMAND FOR JURY TRIAL


                                        I. Nature of the Case


   1. The plaintiff, Jason Ross, drove trucks for Defendant for almost thirteen (13) years,

         without a single blemish on his driving Record. In 2012, Ross was diagnosed with

         Bell's Palsy. Beginning in 2014, Ross began experiencing related serious health

         complications and pain requiring ongoing dental treatment and pain management.

         Accordingly, Ross was prescribed pain medicine by a licensed medical professional.

         When a allegedly random drug test identified the prescribed medicine, Fedex

         terminated Ross without regard to drug testing procedures or Ross’s rights under the

         Americans with Disabilities Act or Family and Medical Leave Act. Ross brings this

         action against his former employer, Fedex, alleging that it violated Title III of the

         Americans with Disabilities Act ("ADA"), as amended, 42 U.S.C. §§ 12181-12189

         and the Family Medical Leave Act, 29 U.S.C. § 2601 Et Seq. by discriminating
Case 1:20-cv-00642-JMS-MJD Document 1 Filed 02/26/20 Page 2 of 15 PageID #: 2




      against him due to his disability, by failing to accommodate his disability, by

      disclosing confidential medical information, by retaliating against him for engaging

      in protected activity, and by intentionally inflicting emotional distress.



                                           II. Parties


   2. Plaintiff, Jason Ross, is a resident of Marion County and was an employee of Fedex,

      as contemplated by the ADA, and FMLA until Fedex terminated his employment.

   3. Defendant, Fedex Freight, is a for-profit corporation doing business in Indianapolis

      Indiana.

   4. Fedex is an "employer" as that term is defined by 42 U.S.C. § 2000e(B).



                                  III. Jurisdiction And Venue

   5. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and §

      1343(a) and 42 U.S.C. § 2000e-5, as amended.

   6. Venue is proper pursuant to 28 U.S.C. § 1391(c) as Fedex conducts business in the

      southern District of Indiana and all facts, events, and transactions giving rise to this

      lawsuit occurred within the geographic environs of the Southern District of Indiana.

   7. At all times relevant to this action, Ross was an "employee" as that term is defined by

      42 U.S.C. § 2000e(f).

   8. Ross satisfied his obligation to exhaust administrative remedies, by timely filing a

      charge of discrimination (Charge No. 470-2019-04328), Exhibit A, with the United

      States Equal Employment Opportunity Commission (hereinafter "EEOC") alleging
Case 1:20-cv-00642-JMS-MJD Document 1 Filed 02/26/20 Page 3 of 15 PageID #: 3




       discrimination on the basis of disability, failure to accommodate his disability,

       disseminating confidential medical information, violations of the FMLA, and

       retaliation. Ross received his Notice of Right to Sue from the EEOC on December 1,

       2019, and brings this original action within ninety (90) days of receipt thereof,

       Exhibit B.


                                      IV. Factual Allegations


   9. In 2012, Ross was diagnosed with Bell's Palsy and experienced an ongoing serious

       dental condition, causing functional disability in his jaw and debilitating pain. He was

       prescribed pain medicine to manage the pain and to treat his disability. He also

       experiences hearing loss. He has undergone medical procedures to address symptoms.

   10. He receives ongoing pain management and was scheduled for an additional surgery

       prior to Fedex’s decision to terminate his employment. His disability requires him to

       take prescribed medicine as needed in order for him to fully participate in the

       workplace

   11. Due to his disability, Ross is substantially limited in the major life activities of

       sleeping, hearing, and working. These limitations require reasonable

       accommodations in order for him to perform his job at the workplace.

   12. With reasonable accommodations in place, Ross was capable of performing every

       task associated with his position.

   13. Fedex was aware of Ross’s disability and the necessity for Ross to take the prescribed

       medicine as needed.
Case 1:20-cv-00642-JMS-MJD Document 1 Filed 02/26/20 Page 4 of 15 PageID #: 4




   14. Ross was hired by Fedex on June 5, 2006, as a truck driver.

   15. During his thirteen (13) years with Fedex, he had a perfect driving record.

   16. Beginning in 2014, Ross began experiencing serious health complications and pain

      requiring ongoing dental treatment and procedures.

   17. At this time, a Dentist licensed to practice medicine in the State of Indiana prescribed

      to Ross hydrocodone-Acetaminophen to use to manage his pain on an as needed

      basis.

   18. Ross never renewed the prescription, but did take the prescribed medicine when the

      pain required it.

   19. Ross informed Fedex on two separate occasions that a Doctor prescribed him the

      medication.

   20. Ross informed both road manager: Adam Mason, and Safety Manager, Kurt Graft,

      that he needed to take the medicine on occasion. Mr. Graft recorded the prescription

      and returned the medicine to Ross.

   21. Fedex did not require Ross to visit a Medical Review Officer concerning his

      prescribed medicine.

   22. In 2018, Ross requested medical leave under the Family and Medical Leave Act

      (“FMLA”) for ear surgery due to complications caused by his condition.

   23. Fedex failed to act on his request, requiring Ross to cancel the needed procedure.

   24. As his pain and condition worsened, Ross again submitted a requests for FMLA leave

      in March of 2019. His request was once again ignored by Fedex.
Case 1:20-cv-00642-JMS-MJD Document 1 Filed 02/26/20 Page 5 of 15 PageID #: 5




   25. During the following weeks, Ross inquired about his request for medical leave on

      several occasions as a surgery to relieve his pain and to avoid additional hearing loss

      continued to be necessary.

   26. Ross reported to work on April 1, 2019.

   27. On April 1, 2019, Fedex required Ross to submit to an allegedly random drug test.

   28. This was the first “and only random” drug test Fedex required Ross to take.

   29. On April 8, 2019 at 1:43 PM, Dr. Lopez contacted Ross, informing him that the drug

      test was positive for hydrocodone.

   30. Ross informed the Doctor that the drug was prescribed to him by a licensed medical

      provider to manage his pain caused by his medical condition.

   31. Dr. Lopez requested Ross to fax him his prescription.

   32. Also during the conversation between Ross and Dr. Lopez, Dr. Lopez stated that

      Fedex was demanding the test result immediately and that he would have to report a

      positive result until he received the prescription.

   33. Ross faxed the prescription to Dr. Lopez the following morning on April 9, 2019.

   34. On April 10, 2019 at 10:33 AM, a Fedex manager left a voicemail on Ross’s phone,

      terminating Ross’s employment based on the positive drug test for a prescribed

      medicine.

   35. Ross was instructed to report to the facility to turn in his badge.

   36. Later that week, Dr. Lopez reversed the drug test result to negative based on the

      prescription provided by Ross.
Case 1:20-cv-00642-JMS-MJD Document 1 Filed 02/26/20 Page 6 of 15 PageID #: 6




   37. Ross also informed Fedex that he took a single dose of his prescribed medicine on

      March 30, 2019 at approximately 6:30 A.M. He did not work again until April 1,

      2019.

   38. Ross provided the original prescription to Dr. Lopez but could not obtain a letter of

      explanation from the prescribing Doctor, as he had since retired.

   39. Ross offered to visit another Doctor and to take a subsequent drug test.

   40. Fedex refused to permit Ross to obtain a safety letter from a Medical Review Officer.

   41. On April 21, 2019, Fedex compounded its error by confirming its decision to

      terminate Ross’s employment.

   42. On or about April 19, 2019, Ross phoned Fedex’s Human Resources department to

      ask if there was anything he could do to remedy the situation. He was told “You will

      never get your fucking job back.”

   43. Fedex failed to follow the procedures required by Department of Transportation Final

      Rule 49 CFR part 40.

   44. Fedex subsequently reported to Ross’s future potential employers that he was

      terminated for a positive drug test even though Dr. Lopez reversed the test to a

      negative result.

   45. On May 22, 2019, Ross mercifully completed the surgery that he needed for the better

      part of year but was denied because Fedex refused to approve his FMLA request. The

      delay caused him to experience additional hearing loss and significant pain.

   46. Interestingly, Ross was prescribed the same medicine to treat his pain following

      surgery that resulted in the false positive drug test and termination of employment.
Case 1:20-cv-00642-JMS-MJD Document 1 Filed 02/26/20 Page 7 of 15 PageID #: 7




   47. Ross filed his Charge of Discrimination with the Equal Employment Opportunity

      Commission on September 9, 2019, complaining of discrimination, discrimination

      based on his disability, failure to accommodate, his disability, illegal dissemination of

      confidential medical information, and retaliating against him for requesting medical

      leave. He received his right to sue letter on December 1, 2019.

   48. The reason provided by Fedex to terminate Ross’s employment was pretextual.

   49. Fedex’s blanket policy of prohibiting any employee who has been prescribed a

      controlled substance from working is a violation of the Americans with Disabilities

      Act.

   50. But for Fedex’s failure to accommodate Ross’s disability, blatant discrimination, and

      unconscionable disregard for his condition and the requirements of the ADA and

      FMLA, Ross would still be employed by Fedex.

   51. Ross received positive performance reviews and had a perfect driving record.

   52. Fedex’s actions were intentional, willful and in reckless disregard of Ross’s rights as

      protected by Federal law.

   53. Ross was and continues to be economically, physically, and emotionally harmed by

      Fedex’s discriminatory and harassing actions.



           V. Count I: Discrimination under the Americans with Disabilities Act


   54. Ross hereby incorporates paragraphs one (1) through fifty-three (53) of his Complaint

      herein.
Case 1:20-cv-00642-JMS-MJD Document 1 Filed 02/26/20 Page 8 of 15 PageID #: 8




   55. Ross was diagnosed with Bell's Palsy, has ongoing pain management issues, and

      hearing loss. He is limited in the major life activities of sleeping, hearing, and

      working. These limitations require reasonable accommodations in order for him to

      perform his job at the workplace. Accordingly, he has a disability as contemplated by

      the Americans with Disabilities Act.

   56. Ross satisfied Fedex’s work requirements.

   57. Fedex violated the ADA by terminating Ross’s employment and discriminating

      against him due to his disability.

   58. Fedex treated Ross less favorably in the terms, privileges, and conditions of his

      employment than similarly-situated coworkers without a disability.

   59. Fedex’s actions were intentional, willful, and/or undertaken in reckless disregard of

      Ross’s rights as protected by the ADA.

   60. Ross has suffered damages as a result of Fedex’s unlawful actions.




   VII. Count II: Retaliation under the ADA



   61. Ross hereby incorporates paragraphs one (1) through sixty (60) of his complaint

      herein.

   62. Ross’s requests for reasonable accommodations, including but not limited to the

      appropriate use of a prescribed medicine, constituted protected activity.
Case 1:20-cv-00642-JMS-MJD Document 1 Filed 02/26/20 Page 9 of 15 PageID #: 9




   63. Similarly-situated employees, who did not engage in protected activity, were treated

      more favorably in the terms, privileges, and conditions of their employment.

   64. Fedex unlawfully retaliated against Ross because he engaged in protected activity.

   65. Fedex acted with intent, malice, and or reckless disregard as to Ross’s legal rights

      under the ADA.

   66. Ross was harmed as a result of Fedex’s conduct.



   VIII. Count III: Failure to Accommodate under the Americans with Disabilities Act



   67. Ross hereby incorporates paragraphs one (1) through sixty-six (66) of his complaint

      herein.

   68. Ross has a disability, as defined by the ADA.

   69. Ross informed Fedex of his disability and Fedex was aware of his requested

      reasonable accommodations, including but not limited to the appropriate use of a

      prescribed medicine.

   70. Fedex refused to accommodate Ross’s disability.

   71. Fedex terminated Ross’s employment after depriving him of the accommodation.

   72. Ross was harmed as a result of Fedex’s conduct.



   IX. COUNT IV: Confidentiality Violations of the ADA
Case 1:20-cv-00642-JMS-MJD Document 1 Filed 02/26/20 Page 10 of 15 PageID #: 10




    73. Ross hereby incorporates paragraphs one (1) through seventy-two (72) of his

       complaint herein.

    74. Ross provided confidential medical and disability-related evidence and documents,

       including but not limited to prescriptions, controlled substances, and test results, to

       the appropriate officials of Fedex.

    75. Fedex’s employees had access to confidential medical and disability-related

       information concerning Ross’s condition.

    76. Fedex employees disseminated the confidential medical and disability-related

       information to both employees of Fedex and potential employers who had no need to

       be aware of Ross’s condition.

    77. Fedex acted with intent, malice, and or reckless disregard as to Ross’s legal rights

       under the ADA and federal law.

    78. Ross was harmed as a result of Fedex’s conduct.



    X. Count V: Intentional Infliction Of Emotional Distress



    79. Ross hereby incorporates paragraphs one (1) through seventy-eight (78) of his

       complaint herein.

    80. Fedex acted intentionally or recklessly in the treatment and harassment of Ross by

       ignoring his requests for accommodations, exacerbating his condition through

       unconscionable disregard for his wellbeing, and discrediting his ability to perform his

       job because he was using prescribed medication to manage his disability-related pain.
Case 1:20-cv-00642-JMS-MJD Document 1 Filed 02/26/20 Page 11 of 15 PageID #: 11




    81. Fedex’s conduct was extreme and outrageous.

    82. Fedex’s acts were and are the cause of Ross’s distress.

    83. Ross suffers severe emotional distress as a result of Fedex’s conduct, requiring

         medical attention and ongoing treatment.



    XI. Count VI: Violations of the Family and Medical Leave Act



    84. Ross hereby incorporates paragraphs one (1) through eighty-three (83) of his

         complaint herein.

    85. Fedex interfered with Ross's attainment of rights in violation of the FMLA.

    86. Fedex’s actions were intentional, willful, and/or undertaken in reckless disregard of

         Ross's rights as protected by the FMLA.

    87. Ross suffered damages as a result of Defendant's unlawful actions.



                                         Relief Requested


    WHEREFORE, Plaintiff, Jason Ross, requests that this Court find in his favor and

    provide him with the following relief:

    A.      Enjoin Fedex from engaging in further violations of the ADA and FMLA;

    B.      Order Fedex to rehire Ross with all commensurate compensation, benefits and

    seniority or payment of front pay in lieu thereof;
Case 1:20-cv-00642-JMS-MJD Document 1 Filed 02/26/20 Page 12 of 15 PageID #: 12




    C.        Order Fedex to pay to Ross wages, benefits, compensation, and all monetary

    losses suffered as a result of Defendant's wrongful and unlawful actions in an amount that

    will make him whole;

    D.        Order Fedex to pay to Ross liquidated damages;

    E.        Order Fedex to pay to Ross compensatory damages;

    F.        Order Fedex to pay Ross’s costs and attorney fees incurred in litigating this

    action;

    G.        Order Fedex to pay to Ross pre- and post-judgment interest on all sums

    recoverable; and

    H.        Order Fedex to provide to Ross any and all other legal and/or equitable relief that

    may be just and proper.



    Respectfully submitted,




    ____________________________________
    S/ Michael S. Dalrymple
    Michael S. Dalrymple, (23539-53)
    Michael S. Dalrymple, Attorney at Law
    1627 CarrolltonAvenue
    Indianapolis, Indiana 46202
    (317) 614-7390
    michaeld@dalrymple-law.com
    Attorney for Plaintiff, Jason Ross
Case 1:20-cv-00642-JMS-MJD Document 1 Filed 02/26/20 Page 13 of 15 PageID #: 13
Case 1:20-cv-00642-JMS-MJD Document 1 Filed 02/26/20 Page 14 of 15 PageID #: 14




                                  DEMAND FOR JURY TRIAL



    The Plaintiff, Jason Ross, by counsel, respectfully requests a jury trial as to all issues

    deemed so triable.



    Respectfully submitted,




    ____________________________________
    S/ Michael S. Dalrymple
    Michael S. Dalrymple, (23539-53)
    Michael S. Dalrymple, Attorney at Law
    1627 CarrolltonAvenue
    Indianapolis, Indiana 46202
    (317) 614-7390
    michaeld@dalrymple-law.com
    Attorney for Plaintiff, Jason Ross
Case 1:20-cv-00642-JMS-MJD Document 1 Filed 02/26/20 Page 15 of 15 PageID #: 15




                                 CERTIFICATE OF SERVICE

    I certify that on the 26th day of February, 2020, I served the foregoing to all parties via
    the Electronic Case Filing System.

    S/ Michael S. Dalrymple
    Michael Dalrymple, #23539-53
